DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 04/27/2022 with respect to claims 1, 3-4, 6-9, 13 and 17-24 have been noted and entered for consideration. 

With regard to the objection to Claims, Applicant’s arguments filed 04/27/2022 have been fully considered in view of the amendments filed 04/27/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 04/27/2022 have been fully considered in view of the amendments filed 04/27/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via phone call and email with Applicant’s representative, John F. Kacvinsky (Reg. No. 40,040) on 05/18/2022 and 05/20/2022, respectively.
The application has been amended to the Claims as follows.

1. (Currently amended) A method for sending of orthogonal frequency multiplexing (OFDM) signals using an extended sequence, comprising:
determining, by a sending end, that a relationship between a sub-carrier spacing             
                
                    
                        C
                    
                    
                        A
                    
                
            
         of a first transmission frequency band and a sub-carrier spacing             
                
                    
                        C
                    
                    
                        B
                    
                
            
         of a second transmission frequency band adjacent to the first transmission frequency band satisfies the following formula:             
                
                    
                        C
                    
                    
                        B
                    
                
                =
                m
                ·
                
                    
                        C
                    
                    
                        A
                    
                
            
        ;
in a case where data is sent on the first transmission frequency band by adopting an extended sequence modulation data sending rule, multiplying, by the sending end, the data to be transmitted on spaced sub-carriers of the first transmission frequency band respectively by each extended element in the extended sequence with a length of 2K to obtain extended data with a number of 2K, wherein there is another extended element with a phase difference of π relative to each extended element in the extended sequence; and
sending, by the sending end, the extended data with the number of 2K on 2K spaced sub-carriers of the spaced sub-carriers of the first transmission frequency band;
wherein the 2K spaced sub-carriers are sub-carriers with an equal spacing, and sub-carriers spaced between adjacent spaced sub-carriers in the 2K spaced sub-carriers have a number of m-1, m is an integer greater than 1, and K is a positive integer[[.]]; and
wherein every two consecutive extended elements in the extended sequence form a group, and two extended elements within the group have a phase difference of             
                π
            
        .

2.-3. (Cancelled) 

4. (Previously presented) The method of claim 1, wherein: 
in a case where K is equal to 1, the extended sequence comprises [P, -P]; or,
in a case where K is equal to 2, the extended sequence comprises [P, -P, -P, P];
wherein P is a complex number.

5. (Cancelled) 

6. (Previously presented) The method of claim 1, wherein a difference between a frequency of one of the spaced sub-carriers of the first transmission frequency band and a frequency of a sub-carrier of the second transmission frequency band is not equal to an integer multiple of             
                
                    
                        C
                    
                    
                        B
                    
                
            
        .

7. (Previously presented) The method of claim 1, further comprising:
sending, by the sending end, data to be transmitted on a sub-carrier of the first transmission frequency band, wherein a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band is equal to an integer multiple of             
                
                    
                        C
                    
                    
                        B
                    
                
            
        .

8. (Currently amended) The method of claim 1, wherein, in a case where the second transmission frequency band sends data by adopting the extended sequence modulation data sending rule, a process of sending the data on the second transmission frequency band comprises:
multiplying, by the sending end, the data to be transmitted on the second transmission frequency band respectively by each extended element in an extended sequence with a length of 2L to obtain extended data with a number of 2L, wherein there is another extended element with a phase difference of π relative to each extended element in the extended sequence with the length of 2L, and L is a positive integer; and
sending, by the sending end, the extended data with the number of 2L on 2L consecutive sub-carriers of the second transmission frequency band.

9. (Currently amended) A method for receiving of orthogonal frequency multiplexing (OFDM) signals using an extended sequence, comprising:
in response to determining that a relationship between a sub-carrier spacing             
                
                    
                        C
                    
                    
                        A
                    
                
            
         of a first transmission frequency band and a sub-carrier spacing             
                
                    
                        C
                    
                    
                        B
                    
                
            
         of a second transmission frequency band adjacent to the first transmission frequency band satisfies the following formula:             
                
                    
                        C
                    
                    
                        B
                    
                
                =
                m
                ·
                
                    
                        C
                    
                    
                        A
                    
                
            
        , receiving, by a receiving end, data sent on the first transmission frequency band;
extracting, by the receiving end, from the received data, extended data with a number of 2K on 2K spaced sub-carriers of the first transmission frequency band; and
dividing, by the receiving end, the extracted and extended data with the number of 2K respectively by corresponding extended elements in the extended sequence with a length of 2K; wherein there is another extended element with a phase difference of π relative to each extended element in the extended sequence, the 2K spaced sub-carriers are sub-carriers with an equal spacing, and sub-carriers spaced between adjacent spaced sub-carriers in the 2K spaced sub-carriers have a number of m-1, m is an integer greater than 1, and K is a positive integer[[.]]; and wherein every two consecutive extended elements in the extended sequence form a group, and two extended elements within the group have a phase difference of             
                π
            
        .

10.-12. (Cancelled) 

13. (Currently amended) An apparatus for sending of orthogonal frequency multiplexing (OFDM) signals using an extended sequence, comprising: a processor and a memory, wherein the processor is configured to execute a program stored in the memory to implement the following steps:
determining that a relationship between a sub-carrier spacing             
                
                    
                        C
                    
                    
                        A
                    
                
            
         of a first transmission frequency band and a sub-carrier spacing             
                
                    
                        C
                    
                    
                        B
                    
                
            
         of a second transmission frequency band adjacent to the first transmission frequency band satisfies the following formula:             
                
                    
                        C
                    
                    
                        B
                    
                
                =
                m
                ·
                
                    
                        C
                    
                    
                        A
                    
                
            
        ;
in a case where data is sent on the first transmission frequency band by adopting an extended sequence modulation data sending rule, multiplying the data to be transmitted on spaced sub-carriers of the first transmission frequency band respectively by each extended element in the extended sequence with a length of 2K to obtain extended data with a number of 2K, wherein there is another extended element with a phase difference of π relative to each extended element in the extended sequence; and
sending the extended data with the number of 2K on 2K spaced sub-carriers of the spaced sub-carriers of the first transmission frequency band;
wherein the 2K spaced sub-carriers are sub-carriers with an equal spacing, and sub-carriers spaced between adjacent spaced sub-carriers in the 2K spaced sub-carriers have a number of m-1, m is an integer greater than 1, and K is a positive integer[[.]]; and
wherein every two consecutive extended elements in the extended sequence form a group, and two extended elements within the group have a phase difference of             
                π
            
        .

14.-19. (Cancelled) 

20. (Previously presented) The method of claim 4, wherein a difference between a frequency of one of the spaced sub-carriers of the first transmission frequency band and a frequency of a sub-carrier of the second transmission frequency band is not equal to an integer multiple of             
                
                    
                        C
                    
                    
                        B
                    
                
            
        .

21. (Cancelled) 

22. (Previously presented) The method of claim 4, further comprising:
sending, by the sending end, data to be transmitted on a sub-carrier of the first transmission frequency band, wherein a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band is equal to an integer multiple of             
                
                    
                        C
                    
                    
                        B
                    
                
            
        .

23. (Cancelled) 

24. (Previously presented) The method of claim 4, wherein, in a case where the second transmission frequency band sends data by adopting the extended sequence modulation data sending rule, a process of sending the data on the second transmission frequency band comprises:
multiplying, by the sending end, data to be transmitted on the second transmission frequency band respectively by each extended element in an extended sequence with a length of 2L to obtain extended data with a number of 2L, wherein there is another extended element with a phase difference of π relative to each extended element in the extended sequence with the length of 2L, and L is a positive integer; and
sending, by the sending end, the extended data with the number of 2L on 2L consecutive sub-carriers of the second transmission frequency band.
	
Allowable Subject Matter
Claims 1, 4, 6-9, 13, 20, 22 and 24 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 4, 6-9, 13, 20, 22 and 24 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein the 2K spaced sub-carriers are sub-carriers with an equal spacing, and sub-carriers spaced between adjacent spaced sub-carriers in the 2K spaced sub-carriers have a number of m-1, m is an integer greater than 1, and K is a positive integer; and wherein every two consecutive extended elements in the extended sequence form a group, and two extended elements within the group have a phase difference of             
                π
            
        ” and in combination with other limitations recited in claim 1.
Although Hamaguich teaches, wherein every two consecutive extended elements in the extended sequence form a group, and two extended elements within the group have a phase difference of             
                π
            
        , Hamaguich in view of WO’175 and Islam does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations of claim 1. 
Further, Yang teaches, sub-carriers spaced between adjacent spaced sub-carriers have a number of m-1 [¶0060-0063, a subcarrier spacing is a second spacing (15kHz), and the quantity of the subcarriers that are spaced by the second spacing is 1, 3, 6 or 12 (i.e., m-1 where m is a positive integer greater than 1)].
However, Hamaguich in view of WO’175, Islam and Yang, whether taken alone or in combination, does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations of claim 1.
Claims 9 and 13 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 4, 6-8, 20, 22 and 24 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469